Exhibit 10.1

 

GENERAL RELEASE AND AGREEMENT

 

This GENERAL RELEASE AND AGREEMENT (hereinafter the “Agreement”) is made and
entered into as of this 20th day of April, 2020, by and between Safeguard
Scientifics, Inc. (“Safeguard”) and Brian J. Sisko (“Employee”).

 

1. Background and Consideration.

 

(a) The parties hereto acknowledge that this Agreement is being entered into
pursuant to the terms of the employment letter agreement, dated April 6, 2018
between Safeguard and Employee (the “Employment Agreement”). As used in this
Agreement, any reference to Safeguard shall include its predecessors and
successors and, in their capacities as such, all of its present, past, and
future directors, officers, employees, attorneys, insurers, agents and assigns;
and any reference to Employee shall include, in their capacities as such, his
attorneys, heirs, administrators, representatives, agents and assigns.

 

(b) Employee and Safeguard agree that Employee’s position as President and Chief
Executive Officer of Safeguard terminated effective as of March 31, 2020
(“Termination Date”) and Employee did, on that date, resign from all positions
with Safeguard. This Agreement will set forth the terms and conditions of the
termination of Employee’s employment with Safeguard.

 

(c) If Employee signs this Agreement, agreeing to be bound by the general
release in Paragraph 2 below, including the other terms and conditions of this
Agreement described below, Employee will be entitled, as applicable, to receive
the separation amounts from Safeguard and benefits described below following the
execution and non-revocation of this Agreement (the “Consideration”):

 

 

i.

A lump sum payment of the base salary Employee would have received from the
Termination Date through December 31, 2020, which Safeguard and Employee agree
is equal to $375,000.00.

 

 

ii.

A lump sum payment in respect of Employee’s annual incentive bonus, paid at
target, under the Management Incentive Plan for calendar year 2020, which
Safeguard and Employee agree is equal to $600,000.00.

 

 

iii.

A lump sum payment equal to 1.5 times Employee’s annual base salary in effect on
the Termination Date, which Safeguard and Employee agree is equal to
$750,000.00.

 

 

iv.

A lump sum payment equal to Employee’s cost of COBRA continuation coverage with
respect to medical insurance, less such co-payment amount payable by Employee
under the terms of Safeguard’s medical insurance program, as may be amended from
time to time, through December 31, 2021, which Safeguard and Employee agree is
equal to $20,934.48.

 

 

v.

Reimbursement payments by Safeguard of any medical, vision or dental expenses
incurred by Employee, his spouse or his dependents (if his spouse and dependents
were covered under the Safeguard medical insurance program prior to the
Termination Date) that are not otherwise covered by Safeguard’s medical
insurance program through December 31, 2021, with a $5,000 cap for each of the
periods of (i) the Termination Date through December 31, 2020 and (ii) January
1, 2021 through December 31, 2021; provided Employee submits copies of the paid
invoices for such expenses to Safeguard.

 

 

vi.

Reimbursement payments equal to the cost of the universal life insurance
coverage policy purchased by Safeguard in Employee’s name through December 31,
2021, based on Safeguard’s monthly cost of such coverage on the Termination
Date; provided Employee continues to pay the premiums for such insurance policy
and timely submit the paid invoices for such premiums to Safeguard.

 

 

--------------------------------------------------------------------------------

 

 

 

vii.

Employee’s current equity interests under Safeguard’s various long-term
incentive plans, that would have vested through December 31, 2020, will continue
to vest pursuant to the terms of such awards through December 31, 2020. In
addition, (A) any vested outstanding time-based stock options (vested at the
Termination Date or vesting through December 31, 2020) will be modified such
that they may be exercised during the thirty-six (36)-month period following the
Termination Date (unless, disregarding Employee’s termination, any of the
options would by their terms expire sooner, in which case Employee may exercise
such options at any time before their expiration), and (B) any vested
outstanding performance-based options (vested at the Termination Date or vesting
through December 31, 2020) will be modified such that they may be exercised
during the twelve (12) month period following the Termination Date (unless,
disregarding Employee termination, any of the options would by their terms
expire sooner, in which case Employee may exercise such options at any time
before their expiration). For the avoidance of doubt, Employee shall remain
eligible for dividend equivalents on any outstanding restricted stock unit or
performance stock unit awards, in accordance with the terms of the Dividend
Equivalent Grant Agreement.

 

 

viii.

Employee shall remain eligible for any and all transaction bonus payments, if
any become payable, under the terms of the Company’s Transaction Bonus Plan.

 

Employee will not be eligible for the Consideration described in this
Paragraph 1 unless: (i) Safeguard has received an executed copy of this
Agreement; and (ii) Employee complies with the terms of this Agreement. Any
Consideration paid as a lump sum payment shall be paid in accordance with
Safeguard’s payroll not later than thirty (30) days following receipt of an
executed copy of this Agreement. Any Consideration paid as reimbursements shall
be paid not later than thirty (30) days following receipt of the invoices for
such payments. Any transaction bonus payments, if payable, shall be paid
pursuant to the terms and conditions of the Transaction Bonus Plan.

 

Whether or not Employee signs this Agreement, (a) Employee will be paid for all
time worked, including any benefits accrued, up to and including the Termination
Date; (b) Employee’s last day of employment with Safeguard is the Termination
Date; and (c) Employee’s eligibility to participate in all Company-sponsored
plans that are governed by Employee Retirement Income Security Act or 1974, as
amended (“ERISA”) will end effective on the Termination Date or such date as may
otherwise be set forth in such plans. For the avoidance of doubt, Employee shall
remain eligible for any matching contributions under the Company’s 401(k) plan
that may be required pursuant to such plan terms through the Termination Date.
Employee shall also be eligible for any payment(s) due under the Executive
Deferred Compensation Plan, subject to Employee’s deferral election and such
plan terms.

 

2. General Release.

 

(a) Employee, for and in consideration of the special benefits offered to him by
Safeguard specified in the Employment Agreement and intending to be legally
bound, does hereby REMISE, RELEASE AND FOREVER DISCHARGE Safeguard, of and from
any and all waivable causes of actions, suits, debts, claims and demands
whatsoever in law or in equity, which Employee ever had, now has, or hereafter
may have or which Employee’s heirs, executors or administrators may have, by
reason of any matter, cause or thing whatsoever, from the beginning of
Employee’s employment with Safeguard to the date of this Agreement, and
particularly, but without limitation, any claims arising from or relating in any
way to Employee’s employment or the termination of Employee’s employment
relationship with Safeguard, including, but not limited to, any claims arising
under any federal, state, or local laws, including Title VII of the Civil Rights
Act of 1964, as amended, 42 U.S.C. § 2000e et seq., (“Title VII”), the Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq. (the “ADEA”) as
amended by the Older Worker Benefit Protection Act, the Americans with
Disabilities Act, 42 U.S.C. § 12101 et seq. (“ADA”), ERISA, Sarbanes-Oxley Act
of 2002, the Equal Pay Act, the Family and Medical Leave Act (FMLA”), the Worker
Adjustment and Retraining Notification Act, the Pennsylvania Whistleblower Law,
if applicable, the Pennsylvania Wage Payment and Collection Law, Pa. Stat. Ann.
tit. 43 §§ 260.1-260.11a (“WPCL”), the Pennsylvania Human Relations Act, 43 P.S.
§ 951 et seq. (the “PHRA”), the Pennsylvania pregnancy, Childbirth and
Childrearing Law, if applicable, and any and all other federal, state or local
laws, regulations, ordinances or public policies and any common law claims now
or hereafter recognized, including claims for wrongful discharge, slander and
defamation, as well as all claims for counsel fees and costs; provided, however,
that the Employee does not release or discharge Safeguard from any of its
continuing obligations to him expressly set forth in this Agreement and the
Employment Agreement, claims for benefits (not including severance benefits)
under Safeguard’s employee welfare benefit plans and employee pension benefit
plans, subject to the terms and conditions of those plans or the Employee’s
rights as a shareholder of Safeguard or to indemnification as an officer and
director of Safeguard (including any D&O insurance coverage).

 

2

--------------------------------------------------------------------------------

 

 

(b) By signing this Agreement, Employee represents that Employee has not
commenced any proceeding against Safeguard in any forum (administrative or
judicial) concerning Employee’s employment or the termination thereof. Employee
further promises not to initiate a lawsuit or to bring any other claim against
the other arising out of or in any way related to Employee’s employment by the
Company or the termination of that employment. This Agreement will not prevent
Employee from filing a charge with the Equal Employment Opportunity Commission
(or similar state agency) or participating in any investigation conducted by the
Equal Employment Opportunity Commission (or similar state agency); provided,
however, that any claims by Employee for personal relief in connection with such
a charge or investigation (such as reinstatement or monetary damages) would be
barred. If Employee’s employment with Safeguard has been terminated on or before
the date of this Agreement, Employee further acknowledges that Employee was
given sufficient notice under the Worker Adjustment and Retraining Notification
Act (the “WARN Act”) and that the termination of Employee’s employment does not
give rise to any claim or right to notice, or pay or benefits in lieu of notice
under the WARN Act. In the event any WARN Act issue does exist or arises in the
future, Employee agrees and acknowledges that the payments and benefits set
forth in this Agreement shall be applied to any compensation or benefits in lieu
of notice required by the WARN Act, provided that any such offset shall not
impair or affect the validity of any provision of this Agreement or the
Employment Agreement.

 

(c) Employee agrees that in the event of a breach of any of the terms of this
Agreement, Safeguard shall be entitled to recover attorneys’ fees and costs in
an action to prosecute such breach, in addition to compensatory damages, and may
cease to make any payments then due under this Agreement or the Employment
Agreement.

 

(d) Except as otherwise specifically set forth herein, Employee acknowledges
that Safeguard’s obligations under the Employment Agreement and this Agreement
are the only obligations of Safeguard or its parent organizations or affiliates
in connection with the matters described herein and therein.

 

(e) Employee agrees and acknowledges that this Agreement is not and shall not be
construed to be an admission by Safeguard of any violation of any federal, state
or local statue, ordinance or regulation or of any duty owed by Safeguard to
Employee.

 

4. Confidentiality; Non-Disparagement.

 

(a) Except to the extent required by law, including SEC disclosure requirements,
and as set forth in subsection (e) below, Safeguard and Employee agree that the
terms of this Agreement will be kept confidential by both parties, except that
Employee may advise his family and confidential advisors, and Safeguard may
advise those people needing to know to implement the above terms. However,
Employee and Safeguard agree that nothing in this Agreement prevents or
prohibits Employee from (i) making any disclosure of relevant and necessary
information or documents in connection with any charge, action, investigation,
or proceeding relating to this Agreement, or as required by law or legal
process; (ii) participating, cooperating, or testifying in any charge, action,
investigation, or proceeding with, or providing information to, any
self-regulatory organization, governmental agency or legislative body, and/or
pursuant to the Sarbanes-Oxley Act, or (iii) filing, testifying, participating
in or otherwise assisting in a proceeding relating to an alleged violation of
any federal, state or municipal law relating to fraud, or any rule or regulation
of the Securities and Exchange Commission or any self-regulatory organization.
To the extent permitted by law, upon receipt of any subpoena, court order or
other legal process compelling the disclosure of any such information or
documents, Employee agrees to give prompt written notice to Safeguard so as to
permit it to protect its interests in confidentiality to the fullest extent
possible.

 

(b) Employee acknowledges and agrees that he is bound by the confidentiality
provisions of the Employment Agreement and the Non-Competition Agreement
(referenced in the Employment Agreement), and that such terms remain in full
force and effect.

 

(c) Employee represents that Employee has not taken, used or knowingly permitted
to be used any notes, memorandum, reports, list, records, drawings, sketches,
specifications, software programs, data, documentation or other materials of any
nature relating to any matter within the scope of the business of Safeguard or
its affiliated or parent companies or concerning any of its dealings or affairs
otherwise than for the benefit of Safeguard. Employee shall not, after the
termination of Employee’s employment, use or knowingly permit to be used any
such notes, memoranda, reports, lists, records, drawings, sketches,
specifications, software programs, data, documentation or other materials, it
being agreed that all of the foregoing shall be and remain the sole and
exclusive property of Safeguard and that immediately upon the termination of
Employee’s employment, Employee shall deliver all of the foregoing, and all
copies thereof, to Safeguard, at its main office.

 

3

--------------------------------------------------------------------------------

 

 

(d) In accordance with normal ethical and professional standards, Safeguard and
Employee agree that they shall not in any way engage in any conduct or make any
statement that would defame or disparage the other, or make to, or solicit for,
the media or others, any comments, statements (whether written or oral), and the
like that may be considered to be derogatory or detrimental to the good name or
business reputation of either party. It is understood and agreed that
Safeguard’s obligation under this paragraph extends only to the conduct of
Safeguard’s executive officers. The only exception to the foregoing shall be in
those circumstances in which Employee or Safeguard is obligated to provide
information in response to an investigation by a duly authorized governmental
entity or in connection with legal proceedings.

 

(e)     Nothing in this Agreement restricts or prohibits Employee from
initiating communications directly with, responding to any inquiries from,
providing testimony before, providing confidential information to, reporting
possible violations of law or regulation to, or from filing a claim or assisting
with an investigation directly with a self-regulatory authority or a government
agency or entity, including the U.S. Equal Employment Opportunity Commission,
the Department of Labor, the National Labor Relations Board, the Department of
Justice, the Securities and Exchange Commission, the Congress, and any agency
Inspector General (collectively, the “Regulators”), or from making other
disclosures that are protected under the whistleblower provisions of state or
federal law or regulation. However, to the maximum extent permitted by law,
Employee is waiving his right to receive any individual monetary relief from
Safeguard or any others covered by the Released Claims resulting from such
claims or conduct, regardless of whether Employee or another party has filed
them, and in the event Employee obtains such monetary relief Safeguard will be
entitled to an offset for the payments made pursuant to this Agreement. This
Agreement does not limit Employee’s right to receive an award from any Regulator
that provides awards for providing information relating to a potential violation
of law. Employee does not need the prior authorization of Safeguard to engage in
conduct protected by this paragraph, and Employee does not need to notify
Safeguard that he has engaged in such conduct. Please take notice that federal
law provides criminal and civil immunity to federal and state claims for trade
secret misappropriation to individuals who disclose a trade secret to their
attorney, a court, or a government official in certain, confidential
circumstances that are set forth at 18 U.S.C. §§ 1833(b)(1) and 1833(b)(2),
related to the reporting or investigation of a suspected violation of the law,
or in connection with a lawsuit for retaliation for reporting a suspected
violation of the law. Pursuant to the Defend Trade Secrets Act of 2016, Employee
will not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of the trade secrets of Safeguard or any of its
affiliates that is made by Employee (i) in confidence to a federal, state, or
local government official, either directly or indirectly, or to an attorney, and
solely for the purpose of reporting or investigating a suspected violation of
law, or (ii) in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.

 

5. Indemnity and Assistance.

 

(a) This Agreement shall not release Safeguard, or any of its insurance carriers
from any obligation it or they might otherwise have to defend and/or indemnify
Employee and hold harmless any other director or officer and Safeguard hereby
affirms its obligation to provide indemnification to Employee as a director,
officer or former director or officer of Safeguard, as the case may be, as set
forth in Safeguard’s bylaws and charter documents or in any indemnification
agreement between Employee and Safeguard.

 

(b) Employee agrees that Employee will personally provide reasonable assistance
and cooperation to Safeguard in activities related to the prosecution or defense
of any pending or future lawsuits or claims involving Safeguard.

 

6. General.

 

(a) Employee acknowledges and agrees that he has 21 days to consider this
Agreement, and that Employee has been advised by Safeguard, in writing, to
consult with his attorney before signing this Agreement, and that Employee had
discussed this matter with his attorney before signing it. Employee further
acknowledges that Safeguard has advised him that he may revoke this Agreement
for a period of seven calendar days after it has been executed, with the
understanding that Safeguard has no obligations under this Agreement until the
seven-day period has passed. If the seventh day is a weekend or national
holiday, Employee will have until the next business day to revoke. Any
revocation must be in writing and sent via email to Safeguard’s General Counsel
at mbarnard@safeguard.com.

 

4

--------------------------------------------------------------------------------

 

 

(b) Employee has carefully read and fully understands all of the provisions of
this Agreement which set forth the entire agreement between him and Safeguard
with respect to the subject matter hereto, and he acknowledges that he has not
relied upon any representation or statement, written or oral, not set forth in
this document.

 

(c) This Agreement is made in the Commonwealth of Pennsylvania and shall be
interpreted under the laws thereof. Its language shall be construed as a whole,
to give effect to its fair meaning and to preserve its enforceability.

 

(d) Employee agrees that any breach of this Agreement by Employee will cause
irreparable damage to Safeguard and that in the event of such breach Safeguard
shall have, in addition to any and all remedies of law, the right to an
injunction, specific performance or other equitable relief to prevent the
violation of Employee’s obligations hereunder.

 

(e) No term or condition set forth in this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Employee and an officer of Safeguard specifically and duly
authorized by the Board of Directors of Safeguard.

 

(f) Any waiver by Safeguard of a breach of any provision of this Agreement shall
not operate or be construed as a waiver of any subsequent breach of such
provision or any other provision hereof.

 

(g) Each covenant, paragraph and division of this Agreement is intended to be
severable and distinct, and if any paragraph, subparagraph, provision or term of
this Agreement is deemed to be unlawful or unenforceable, such a determination
will not impair the legitimacy or enforceability of any other aspect of the
Agreement.

 

(h) This Agreement is intended to be for the benefit of, and shall be
enforceable by, Safeguard. Except as provided in the prior sentence, this
Agreement is not intended to confer any rights, benefits, remedies, obligations
or liabilities hereunder upon any person or entity other than the parties hereto
and their respective heirs, representatives, successors and permitted assigns.

 

(i) This Agreement is not to be construed as an admission of any violation of
any federal, state or local statute, ordinance or regulation or of any duty owed
by Safeguard to Employee. There have been no such violations, and Safeguard
specifically denies any such violations.

 

(j) This Agreement may be executed, including execution by facsimile signature,
in multiple counterparts, each of which shall be deemed an original, and all of
which together shall be deemed to be one and the same instrument.

 

[Signature Page Follows]

 

5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
written above.

 

 

 

_______________________

Brian J. Sisko

 

 

Safeguard Scientifics, Inc.

 

 

 

_______________________

Name: Robert J. Rosenthal

Title: Executive Chairman

 

 

 

6

--------------------------------------------------------------------------------